Kirkpatrick, C.J.
-The fact respecting the conduct pf the jury, ought to be made out by affidavit. He thought, after two trials, the defendant ought to be hound by the ypr, ¡diet; and was against the rule.
Rossell, J.
Was of opinion that the defendant was .entitled to a rule to shew cause.-^-JEe had no doubt of the power pf the court to award new trials ip cases pf this kind.
Pennington, J.
Unquestionably courts of law [*] hold a control over verdicts. Rut this power is to be exercised under a legal discretion; and it has become a rule not to set aside a verdict pn the gropnd of excessive damages in cases of torts of this kind, unless the damages found by the yerdict pre outrageously excessive. We have had this case before ps some terms ago; and, on the whole, I am inclined tq jjljnk, that the defendant is not entitled to the rule.
Rule refused,